Citation Nr: 1109115	
Decision Date: 03/08/11    Archive Date: 03/17/11

DOCKET NO.  09-44 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Prior to February 7, 2009, entitlement to an evaluation in excess of 20 percent for bilateral hearing loss disability. 

2.  Beginning February 7, 2009, entitlement to an evaluation in excess of 40 percent for bilateral hearing loss disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from August 1951 to August 1955. 
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which, inter alia, increased the disability evaluation for bilateral hearing loss disability from a noncompensable evaluation to 20 percent disabling, effective the date of service connection.  

In October 2010, the Veteran presented testimony in a Travel Board hearing before the undersigned Veterans Law Judge.  A copy of the transcript has been associated with the claims folder

During his October 2010 hearing, the Veteran raised the issues of entitlement to an effective date earlier than March 4, 2003, for the grant of service connection for bilateral hearing loss disability; and entitlement to revision of the July 1982 denial of service connection for bilateral hearing loss disability based upon clear and unmistakable error (CUE). These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

REMAND

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion only when it is deemed necessary to make a decision on the claim. 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010).  See also Robinette v. Brown, 8 Vet. App. 69, 76 (1995).

The Veteran was last afforded an examination for his bilateral hearing loss disability in February 2009 and was also most recently evaluated by the VA Medical Center in June 2010.  During his October 2010 hearing, he testified that his hearing loss  disability had significantly worsened since the June 2010 evaluation.  The United States Court of Appeals for Veterans Claims (Court) has held that, where entitlement to compensation has already been established, and an increase in the disability rating is at issue, the present level of disability is of primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, a contemporaneous examination of the Veteran's current bilateral hearing loss disability is necessary to accurately assess his disability picture.

Additionally, the Board notes that there is a March 2003 VA audiology consult in the claims folder.  However, the speech recognition scores are unclear and there is no indication whether such scores were acquired using the Maryland CNC word list.  On remand, the VA examiner must interpret the March 2003 report to specifically determine whether the speech recognition scores were tested using the Maryland CNC word list and if so, determine which numbers represent the Veteran's score.  

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

Accordingly, the case is REMANDED for the following actions:

1. Schedule the Veteran for an examination to determine the current severity and effect of his bilateral hearing loss disability on his occupational functioning and daily activities.  All indicated tests should be conducted.  The claims folder and a copy of this Remand must be made available to the examiner who should indicate on the examination report that (s)he has reviewed the folder in conjunction with the examination.  The examiner should identify auditory thresholds, in decibels, at frequencies of 1000, 2000, 3000, and 4000 Hertz.  A Maryland CNC Test should also be administered to determine speech recognition scores. The examiner is specifically requested to describe the functional effects caused by the Veteran's bilateral hearing loss disability, including specifically the impact of any such effect on the Veteran's employability.  The examiner should also address whether, and to what extent, the Veteran's hearing loss disability decreases his ability to communicate effectively with other people.  

The examiner must also analyze the March 2003 VA audiology report.  He/she must interpret the March 2003 report to 

a. determine whether the speech recognition scores were tested using the Maryland CNC word list; and if so 
b. report the Veteran's speech recognition scores as noted in the evaluation report.    

Any additional evaluations, studies, and tests deemed necessary by the examiner should be conducted.  A report should be prepared and associated with the Veteran's VA claims folder.

2. After undertaking any additional development deemed necessary, readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the  matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


